         Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 1 of 22


  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------------x
  ALEXANDER GOMEZ,
                                                                              Case No. _____________
                                              Plaintiff,
                      -against-
                                                                              COMPLAINT

  THE HOUSE OF HEALTH, HEALING AND HAPPINESS
  INC. d/b/a THE CARAVAN OF DREAMS and 405 LP/AA
  LLC


                                              Defendants.
  ------------------------------------------------------------------------x


       Plaintiff Alexander Gomez (hereafter referred to as "plaintiff”), by counsel, Gabriel

A. Levy. P.C., as and for the Complaint in this action against The House of Health,

Healing and Happiness d/b/a The Caravan of Dreams and 405 LP/AA LLC, (together

referred to as "defendants"), hereby alleges as follows:

                                  NATURE OF THE CLAIMS

        1.          This lawsuit opposes pervasive, ongoing and inexcusable disability

discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive

and equitable relief, as well as monetary damages and attorney’s fees, costs and expenses

to redress defendants’ unlawful disability discrimination against plaintiff, in violation of

Title III of the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and

its implementing regulations, the New York State Executive Law (the "Executive Law''),

§ 296, New York State Civil Rights Law, § 40, and the Administrative Code of the City

New York (the ''Administrative Code''), § 8-107. As explained more fully below,

defendants own, lease, lease to, operate and control a place of public accommodation that



                                                   1
         Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 2 of 22



violates the above-mentioned laws. Defendants are vicariously liable for the acts and

omissions of their employees and agents for the conduct alleged herein.

       2.      These defendants made a financial decision to ignore the explicit legal

requirements for making their place of public accommodation accessible to persons with

disabilities – all in the hopes that they would never be caught. In so doing, defendants

made a calculated, but unlawful, decision that disabled customers are not worthy. The

day has come for defendants to accept responsibility. This action seeks to right that

wrong by making defendants’ place of public accommodation fully accessible so that

plaintiff can finally enjoy the full and equal opportunity that defendants provide to non-

disabled customers.

                             JURISDICTION AND VENUE

       3.         This Court has jurisdiction over this matter pursuant to 42 U.S.C. §

12188 and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions

regarding the deprivation of plaintiff's rights under the ADA. The Court has

supplemental jurisdiction over plaintiff's related claims arising under the New York State

and City laws pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

defendants’ acts of discrimination alleged herein occurred in this district and defendants’

place of public accommodation that is the subject of this action is located in this district.

                                         PARTIES

       5.      At all times relevant to this action, plaintiff Alexander Gomez

currently resides in Bronx, New York, and has been and remains currently a

resident of the State of New York.

       6.      At all times relevant to this action, plaintiff Alexander Gomez has been
                                              2
         Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 3 of 22



and remains bound to ambulate in a wheelchair, having suffered a spinal cord injury.

Plaintiff suffers from medical conditions that inhibit walking and restrict body motion

range and movement.

        7.      At all relevant times, the defendants operate and/or lease property

located at or about 405 East 6th Street, New York, New York 10009 (hereinafter

referred to as the “Premises”).

        8.      Each defendant is licensed to and/ or does business in New York State.

        9.      At all relevant times, the defendants operate a restaurant at the

Premises.


              ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

        10.     Each of the defendants is a public accommodation as they own, lease,

lease to, control or operate a place of public accommodation, the Premises, within the

meaning of the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§

292(9)) and the Administrative Code (§ 8- 102(9)).

        11.     The Premises is a place of public accommodation within the meaning of

the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and

the Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its

operations affect commerce.

        12.     Numerous architectural barriers exist at defendants’ place of public

accommodation (the “Premises”) that prevent and/or restrict access to plaintiff, a person

with a disability.

        13.     Upon information and belief, the Premises was designed and

constructed for first possession after January 26, 1993.

        14.     Upon information and belief, at some time after January 1992, defendants
                                              3
         Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 4 of 22



made alterations to the Premises, including areas adjacent and/or attached to the

Premises.

       15.     Upon information and belief, at some time after January 1992, defendants

made alterations to the Premises.

       16.     Within the past three years of filing this action, plaintiff attempted to and

desired to access the Premises.

       17.     The services, features, elements and spaces of defendants’ place of public

accommodation are not readily accessible to, or usable by plaintiff as required by the

Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix

A, and adopted by the United States Department of Justice in 1991 as the Standards for

Accessible Design (“1991 Standards”) or the revised final regulations implementing Title

III of the ADA adopted by the United States Department of Justice in 2010 as the 2010

Standards for Accessible Design (“2010 Standards”).

       18.     Because of defendants’ failure to comply with the above-mentioned laws,

including but not limited to the 1991 Standards or the 2010 Standards and the

Administrative Code, plaintiff was and has been unable to enjoy safe, equal and complete

access to defendants’ place of public accommodation.

       19.     Defendants' place of public accommodation has not been designed,

constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

Administrative Code, the Building Code of the City of New York (“BCCNY”), or the

2014 New York City Construction Code (“2014 NYC”).

       20.     Barriers to access that plaintiff encountered and/or which deter plaintiff

from patronizing the defendants’ place of public accommodation as well as barriers that

exist include, but are not limited to, the following:

                                              4
                Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 5 of 22



  I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED
       AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
       EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
       RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
          a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
             Accessible routes shall be provided where required by 206.2. At least one accessible route
             shall be provided within the site from accessible parking spaces and accessible passenger
             loading zones; public streets and sidewalks; and public transportation stops to the accessible
             building or facility entrance they serve. Entrances shall be provided in accordance with
             206.4. Entrance doors, doorways, and gates shall comply with 404 and shall be on an
             accessible route complying with 402. In addition to entrances required by 206.4.2 through
             206.4.9, at least 60 percent of all public entrances shall comply with 404. Means of egress
             shall comply with section 1003.2.13 of the International Building Code (2000 edition and
             2001 Supplement) or section 1007 of the International Building Code (2003 edition)
             (incorporated by reference, “Referenced Standards” in Chapter 1). Changes in level shall
             comply with 303. Changes in level greater than ½ inch high shall be ramped, and shall
             comply with 405 or 406.
 II.   INACCESSIBLE DINING TABLES LOCATED AT EXTERIOR DINING AREA.
       INACCESSIBLE TRAVEL PATH TO DINING TABLES LOCATED AT EXTERIOR DINING
       AREA. ACCESSIBLE ROUTE TO DINING TABLES LOCATED AT EXTERIOR DINING ARE
       NOT PROVIDED AS REQUIRED. EXISTING STEPS AT TRAVEL PATH LEADING TO
       DINING TABLES LOCATED AT EXTERIOR DINING AREA ACT AS A BARRIER TO
       ACCESSIBILILITY.
          a. In restaurants and cafeterias, an accessible route shall be provided to all dining areas,
             including raised or sunken dining areas, and outdoor dining areas.
III.   REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING
       TABLES LOCATED AR EXTERIOR FINING AREA. A MINIMUM PERCENTAGE OF
       EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
          a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
             of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
             Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
             complying with 305 positioned for a forward approach shall be provided. Knee and toe
             clearance complying with 306 shall be provided. Where toe clearance is required at an
             element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
             minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
             Where knee clearance is required under an element as part of a clear floor space, the knee
             clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
             minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
             inches (760 mm) wide minimum.
IV.    INACCESSIBLE DINING TABLES LOCATED AT INTERIOR DINING AREA. REQUIRED
       MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING TABLES. A
       MINIMUM PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
       NOT PROVIDED.
          a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
             of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
             Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
             complying with 305 positioned for a forward approach shall be provided. Knee and toe
             clearance complying with 306 shall be provided. Where toe clearance is required at an
                                                    5
                 Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 6 of 22



              element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
              minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
              Where knee clearance is required under an element as part of a clear floor space, the knee
              clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
              minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
              inches (760 mm) wide minimum.
  V.    INACCESSIBLE DINING COUNTER. NON-COMPLIANT HEIGHT OF DINING COUNTER
        EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE
        CLEARANCE NOT PROVIDED AT DINING COUNTER. PORTION OF DINING COUNTER
        REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
           a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
              of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
              Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
              complying with 305 positioned for a forward approach shall be provided. Knee and toe
              clearance complying with 306 shall be provided. Where toe clearance is required at an
              element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
              minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
              Where knee clearance is required under an element as part of a clear floor space, the knee
              clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
              minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
              inches (760 mm) wide minimum.
 VI.    INACCESSIBLE RESTROOMS. INACCESSIBLE TRAVEL PATH LEADING TO
        RESTROOMS. AN ACCESSIBLE ROUTH LEADING TO RESTROOM NOT PROVIDED.
        REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT TRAVEL PATH LEADING TO
        RESTROOMS.
           a. Accessible routes shall comply with 402. Accessible routes shall consist of one or mote of
              the following components: walking surfaces with a running slope not steeper than 1:20,
              doorways, ramps, curb ramps, excluding the flared sides, elevators, and platform lifts. All
              components of an accessible route shall comply with the applicable requirements of Chapter
              4. Walking surfaces that are a part of an accessible route shall comply with 403. Except as
              provided in 403.5.2 and 403.5.3, the clear width of walking surfaces shall be 36 inches (915
              mm) minimum.
VII.    EXISTING STEP AT TRAVEL OATH TO RESTROOMS ACT AS A BARRIER TO
        ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP AT TRAVEL PATH
        LEADING TO RESTROOMS.
           a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
              Changes in level shall comply with 303. Changes in level greater than ½ inch high shall be
              ramped, and shall comply with 405 or 406.
VIII.   COMPLIANT SIGNAGE IDENTIFYING THE FIRST OF TWO RESTROOMS NOT PROVIDED
        AS REQUIRED.
           a. Signs shall be provided in accordance with 216 and shall comply with 703. Interior and
              exterior signs identifying permanent rooms and spaces shall comply with 703.1, 703.2, and
              703.5. Where pictograms are provided as designations of permanent interior rooms and
              spaces, the pictograms shall comply with 703.6 and shall have text descriptors complying
              with 703.2 and 703.5. Section 216.2 applies to signs that provide designations, labels, or
              names for interior rooms or spaces where the sign is not likely to change over time.
              Examples include interior signs labeling restrooms, room and floor numbers or letters, and
              room names. Tactile text descriptors are required for pictograms that are provided to label or
                                                    6
                 Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 7 of 22



              identify a permanent room or space. Pictograms that provide information about a room or
              space, such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
              are not required to have text descriptors. Signs shall comply with 703. Where both visual and
              tactile characters are required, either one sign with both visual and tactile characters, or two
              separate signs, one with visual, and one with tactile characters, shall be provided. Tactile
              characters on signs shall be located 48 inches (1220 mm) minimum above the finish floor or
              ground surface, measured from the baseline of the lowest tactile character and 60 inches
              (1525 mm) maximum above the finish floor or ground surface, measured from the baseline
              of the highest tactile character. Where a tactile sign is provided at a door, the sign shall be
              located alongside the door at the latch side. Where a tactile sign is provided at double doors
              with one active leaf, the sign shall be located on the inactive leaf. Where a tactile sign is
              provided at double doors with two active leafs, the sign shall be located to the right of the
              right hand door. Where there is no wall space at the latch side of a single door or at the right
              side of double doors, signs shall be located on the nearest adjacent wall. Signs containing
              tactile characters shall be located so that a clear floor space of 18 inches (455 mm) minimum
              by 18 inches (455 mm) minimum, centered on the tactile characters, is provided beyond the
              arc of any door swing between the closed position and 45 degree open position.
 IX.    REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT RESTROOM DOOR.
           a. Door openings shall provide a clear width of 32 inches (815 mm) minimum. Clear openings
              of doorways with swinging doors shall be measured between the face of the door and the
              stop, with the door open 90 degrees.
  X.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT ENTRANCE
        DOOR AT FIRST OF TWO RESTROOMS.
           a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
              Maneuvering clearances shall extend the full width of the doorway and the required latch
              side or hinge side clearance.
 XI.    NON-COMPLIANT DOOR SWING OF DOOR OF THE FIRST OF TWO RESTROOMS.
        RESTROOM DOOR SWINGS INTO THE FLOOR SPACE OF FIXTURES IN THE FIRST OF
        TWO RESTROOMS.
           a. Doors shall not swing into the clear floor space or clearance required for any fixture.
XII.    NON-COMPLIANT DOOR KNOB AT DOOR OF THE FIRST OF TWO RESTROOMS
        REQUIRES TWISTING OF THE WRIST.
           a. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
              309.4 Operable parts shall be operable with one hand and shall not require tight grasping,
              pinching, or twisting of the wrist. The force required to activate operable parts shall be 5
              pounds maximum.
XIII.   REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN FIRST OF TWO
        RESTROOMS.
           a. Toilet and bathing rooms shall comply with 603. Clearances shall comply with 603.2.
              Turning space complying with 304 shall be provided within the room. The turning space
              shall be a space of 60 inches (1525 mm) diameter minimum. The space shall be permitted to
              include knee and toe clearance complying with 306.
XIV.    INACCESSIBLE WATER CLOSET IN FIRST OF TWO RESTROOMS. REQUIRED MINIMUM
        CLEARANCE NOT PROVIDED AT WATER CLOSET IN FIRST OF TWO RESTROOMS.
           a. Clearances around water closets and in toilet compartments shall comply with 604.3.
              Clearance around a water closet shall be 60 inches (1525 mm) minimum measured
              perpendicular from the side wall and 56 inches (1420 mm) minimum measured
              perpendicular from the rear wall.
                                                      7
                  Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 8 of 22



  XV.    NON-COMPLIANT DISTANCE OF WATER CLOSET FROM SIDE WALL IN THE FIRST OF
         TWO RESTROOMS.
            a. The water closet shall be positioned with a wall or partition to the rear and to one side. The
               centerline of the water closet shall be 16 inches minimum to 18 inches maximum from the
               side wall or partition.
 XVI.    NON-COMPLIANT EXISTING GRAB BAR AT REAR WALL OF WATER CLOSET IN THE
         FIRST OF TWO RESTROOMS DOES NOT MEET MINIMUM SIZE REQUIREMENT.
            a. The rear wall grab bar shall be 36 inches (915 mm) long minimum and extend from the
               centerline of the water closet 12 inches (305 mm) minimum on one side and 24 inches (610
               mm) minimum on the other side.
XVII.    NON-COMPLIANT EXISTING GRAB BAR AT SIDE WALL OF WATER CLOSET IN THE
         FIRST OF TWO RESTROOMS DOES NOT MEET MINIMUM SIZE REQUIREMENT.
            a. The rear wall grab bar shall be 36 inches (915 mm) long minimum and extend from the
               centerline of the water closet 12 inches (305 mm) minimum on one side and 24 inches (610
               mm) minimum on the other side.
XVIII.   INACCESSIBLE LAVATORY IN THE FIRST OF TWO RESTROOMS. REQUIRED MINIMUM
         CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY IN THE FIRST OF TWO
         RESTROOMS.
            a. A clear floor space complying with 305, positioned for a forward approach, and knee and toe
               clearance complying with 306 shall be provided. The clear floor or ground space shall be 30
               inches (760 mm) minimum by 48 inches (1220 mm) minimum.
 XIX.    REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT LAVATORY IN
         THE FIRST OF TWO RESTROOMS.
            a. A clear floor space complying with 305, positioned for a forward approach, and knee and toe
               clearance complying with 306 shall be provided. Where toe clearance is required at an
               element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
               minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
               Where knee clearance is required under an element as part of a clear floor space, the knee
               clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
               minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
               inches (760 mm) wide minimum.
  XX.    INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN THE FIRST OF
         TWO RESTROOMS NOT PROVIDED AS REQUIRED.
            a. Water supply and drain pipes under lavatories and sinks shall be insulated or otherwise
               configured to protect against contact. There shall be no sharp or abrasive surfaces under
               lavatories and sinks.
 XXI.    INACCESSIBLE MIRROR IN THE FIRST OF TWO RESTROOMS. NON COMPLIANT
         MOUNTED HEIGHT OF MIRROR IN THE RESTROOM EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE.
            a. Mirrors located above lavatories or countertops shall be installed with the bottom edge of the
               reflecting surface 40 inches (1015 mm) maximum above the finish floor or ground. Mirrors
               not located above lavatories or countertops shall be installed with the bottom edge of the
               reflecting surface 35 inches (890 mm) maximum above the finish floor or ground.
XXII.    INACCESSIBLE COAT HOOK IN THE FIRST OF TWO RESTROOMS. NON-COMPLIANT
         HEIGHT OF COAT HOOK IN RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
            a. Coat hooks shall be located within one of the reach ranges specified in 308. Where a forward
               reach is unobstructed, the high forward reach shall be 48 inches maximum and the low
               forward reach shall be 15 inches minimum above the finish floor or ground. Where a high
                                                      8
                  Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 9 of 22



               forward reach is over an obstruction, the clear floor space shall extend beneath the element
               for a distance not less than the required reach depth over the obstruction. The high forward
               reach shall be 48 inches maximum where the reach depth is 20 inches maximum. Where the
               reach depth exceeds 20 inches, the high forward reach shall be 44 inches maximum and the
               reach depth shall be 25 inches maximum. Where a clear floor or ground space allows a
               parallel approach to an element and the side reach is unobstructed, the high side reach shall
               be 48 inches maximum and the low side reach shall be 15 inches minimum above the finish
               floor or ground. Where a clear floor or ground space allows a parallel approach to an element
               and the high side reach is over an obstruction, the height of the obstruction shall be 34 inches
               maximum and the depth of the obstruction shall be 24 inches maximum. The high side reach
               shall be 48 inches maximum for a reach depth of 10 inches maximum. Where the reach depth
               exceeds 10 inches, the high side reach shall be 46 inches maximum for a reach depth of 24
               inches maximum.
XXIII.   COMPLIANT SIGNAGE IDENTIFYING THE SECOND OF TWO RESTROOMS NOT
         PROVIDED AS REQUIRED.
            a. Signs shall be provided in accordance with 216 and shall comply with 703. Interior and
               exterior signs identifying permanent rooms and spaces shall comply with 703.1, 703.2, and
               703.5. Where pictograms are provided as designations of permanent interior rooms and
               spaces, the pictograms shall comply with 703.6 and shall have text descriptors complying
               with 703.2 and 703.5. Section 216.2 applies to signs that provide designations, labels, or
               names for interior rooms or spaces where the sign is not likely to change over time.
               Examples include interior signs labeling restrooms, room and floor numbers or letters, and
               room names. Tactile text descriptors are required for pictograms that are provided to label or
               identify a permanent room or space. Pictograms that provide information about a room or
               space, such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
               are not required to have text descriptors. Signs shall comply with 703. Where both visual and
               tactile characters are required, either one sign with both visual and tactile characters, or two
               separate signs, one with visual, and one with tactile characters, shall be provided. Tactile
               characters on signs shall be located 48 inches (1220 mm) minimum above the finish floor or
               ground surface, measured from the baseline of the lowest tactile character and 60 inches
               (1525 mm) maximum above the finish floor or ground surface, measured from the baseline
               of the highest tactile character. Where a tactile sign is provided at a door, the sign shall be
               located alongside the door at the latch side. Where a tactile sign is provided at double doors
               with one active leaf, the sign shall be located on the inactive leaf. Where a tactile sign is
               provided at double doors with two active leafs, the sign shall be located to the right of the
               right hand door. Where there is no wall space at the latch side of a single door or at the right
               side of double doors, signs shall be located on the nearest adjacent wall. Signs containing
               tactile characters shall be located so that a clear floor space of 18 inches (455 mm) minimum
               by 18 inches (455 mm) minimum, centered on the tactile characters, is provided beyond the
               arc of any door swing between the closed position and 45 degree open position.
XXIV.    REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT DOOR OF THE SECOND OF
         TWO RESTROOMS.
            a. Door openings shall provide a clear width of 32 inches (815 mm) minimum. Clear openings
               of doorways with swinging doors shall be measured between the face of the door and the
               stop, with the door open 90 degrees.
XXV.     REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT THE SECOND
         OF TWO RESTROOMS.

                                                     9
                  Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 10 of 22



             a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
                Maneuvering clearances shall extend the full width of the doorway and the required latch
                side or hinge side clearance.
 XXVI.    NON-COMPLIANT DOOR SWING OF DOOR OF THE SECOND OF TWO RESTROOMS.
          DOOR OF THE SECOND OF TWO RESTROOMS SWINGS INTO THE FLOOR SPACE OF
          RESTROOM FIXTURES.
             a. Doors shall not swing into the clear floor space or clearance required for any fixture.
XXVII.    NON-COMPLIANT DOOR KNOB AT DOOR OF THE SECOND OF TWO RESTROOMS
          REQUIRES TWISTING OF THE WRIST.
             a. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
                309.4 Operable parts shall be operable with one hand and shall not require tight grasping,
                pinching, or twisting of the wrist. The force required to activate operable parts shall be 5
                pounds maximum.
XXVIII.   REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN THE SECOND OF TWO
          RESTROOMS.
             a. Toilet and bathing rooms shall comply with 603. Clearances shall comply with 603.2.
                Turning space complying with 304 shall be provided within the room. The turning space
                shall be a space of 60 inches (1525 mm) diameter minimum. The space shall be permitted to
                include knee and toe clearance complying with 306.
 XXIX.    INACCESSIBLE WATER CLOSET IN THE SECOND OF TWO RESTROOMS. REQUIRED
          MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN SECOND OF TWO
          RESTROOMS.
             a. Clearances around water closets and in toilet compartments shall comply with 604.3.
                Clearance around a water closet shall be 60 inches (1525 mm) minimum measured
                perpendicular from the side wall and 56 inches (1420 mm) minimum measured
                perpendicular from the rear wall.
  XXX.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF WATER
          CLOSET IN THE SECOND OF TWO RESTROOMS.
             a. Grab bars for water closets shall comply with 609. Grab bars shall be provided on the side
                wall closest to the water closet and on the rear wall.
 XXXI.    NON-COMPLIANT DISTANCE OF WATER CLOSET FROM SIDE WALL IN THE SECOND
          OF TWO RESTROOMS.
             a. The water closet shall be positioned with a wall or partition to the rear and to one side. The
                centerline of the water closet shall be 16 inches minimum to 18 inches maximum from the
                side wall or partition.
XXXII.    INACCESSIBLE LAVATORY IN THE SECOND OF TWO RESTROOMS. REQUIRED
          MINIMUM CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY IN THE SECOND OF
          TWO RESTROOMS.
             a. A clear floor space complying with 305, positioned for a forward approach, and knee and toe
                clearance complying with 306 shall be provided. The clear floor or ground space shall be 30
                inches (760 mm) minimum by 48 inches (1220 mm) minimum.
XXXIII.   REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT LAVATORY IN
          THE SECOND OF TWO RESTROOMS.
             a. A clear floor space complying with 305, positioned for a forward approach, and knee and toe
                clearance complying with 306 shall be provided. Where toe clearance is required at an
                element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
                minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
                Where knee clearance is required under an element as part of a clear floor space, the knee
                                                       10
                  Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 11 of 22



                clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
                minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
                inches (760 mm) wide minimum.
XXXIV.    NON-COMPLIANT FAUCET KNOBS AT LAVATORY IN THE SECOND OF TWO
          RESTROOMS REQUIRE TWISTING OF THE WRIST.
             a. Controls for faucets shall comply with 309. Hand-operated metering faucets shall remain
                open for 10 seconds minimum. Operable parts shall be operable with one hand and shall not
                require tight grasping, pinching, or twisting of the wrist. The force required to activate
                operable parts shall be 5 pounds (22.2 N) maximum.
 XXXV.    INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN SECOND OF
          TWO RESTROOMS NOT PROVIDED AS REQUIRED.
             a. Water supply and drain pipes under lavatories and sinks shall be insulated or otherwise
                configured to protect against contact. There shall be no sharp or abrasive surfaces under
                lavatories and sinks.
XXXVI.    INACCESSIBLE PAPER TOWEL DISPENSER IN THE SECOND OF TWO RESTROOMS.
          NON COMPLIANT MOUNTED HEIGHT OF PAPER TOWEL DISPENSER IN THE SECOND
          OF TWO RESTROOMS EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
             a. If soap and towel dispensers are provided, they must be located within the reach ranges
                specified in 308. Where a forward reach is unobstructed, the high forward reach shall be 48
                inches maximum and the low forward reach shall be 15 inches minimum above the finish
                floor or ground. Where a high forward reach is over an obstruction, the clear floor space
                shall extend beneath the element for a distance not less than the required reach depth over the
                obstruction. The high forward reach shall be 48 inches maximum where the reach depth is 20
                inches maximum. Where the reach depth exceeds 20 inches, the high forward reach shall be
                44 inches maximum and the reach depth shall be 25 inches maximum. Where a clear floor or
                ground space allows a parallel approach to an element and the side reach is unobstructed, the
                high side reach shall be 48 inches maximum and the low side reach shall be 15 inches
                minimum above the finish floor or ground. Where a clear floor or ground space allows a
                parallel approach to an element and the high side reach is over an obstruction, the height of
                the obstruction shall be 34 inches maximum and the depth of the obstruction shall be 24
                inches maximum. The high side reach shall be 48 inches maximum for a reach depth of 10
                inches maximum. Where the reach depth exceeds 10 inches, the high side reach shall be 46
                inches maximum for a reach depth of 24 inches maximum.
XXXVII.   INACCESSIBLE MIRROR IN THE SECOND OF TWO RESTROOMS. NON COMPLIANT
          MOUNTED HEIGHT OF MIRROR IN THE RESTROOM EXCEEDS MAXIMUM HEIGHT
          ALLOWANCE.
             a. Mirrors located above lavatories or countertops shall be installed with the bottom edge of the
                reflecting surface 40 inches (1015 mm) maximum above the finish floor or ground. Mirrors
                not located above lavatories or countertops shall be installed with the bottom edge of the
                reflecting surface 35 inches (890 mm) maximum above the finish floor or ground.

                  21.    The above listing is not to be considered all-inclusive of the barriers,

          which exist at the Premises.

                  22.    Upon information and belief, a full inspection of the defendants’ place of

          public accommodation will reveal the existence of other barriers to access.
                                                     11
        Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 12 of 22



        23.     As required by the ADA (remedial civil rights legislation) to properly

remedy defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff

requires a full inspection of the defendants’ public accommodation in order to catalogue

and cure all of the areas of non-compliance with the ADA. Notice is therefore given that

plaintiff intends on amending the Complaint to include any violations discovered during

an inspection that are not contained in this Complaint.

        24.     Defendants have denied plaintiff the opportunity to participate in or

benefit from services or accommodations because of a disability.

        25.     Defendants have not satisfied their statutory obligation to ensure that their

policies, practices, procedures for persons with disabilities are compliant with the laws.

Nor have defendants made or provided reasonable accommodations or modifications to

persons with disabilities.

        26.     Plaintiff has a realistic, credible and continuing threat of discrimination

from the defendants’ non-compliance with the laws prohibiting disability discrimination.

The barriers to access within defendants' place of public accommodation continue to

exist and deter plaintiff.

        27.     Plaintiff frequently travels to the area where defendants’ place of public

accommodation is located.

        28.     Plaintiff intends to patronize the defendants’ place of public

accommodation several times a year after it becomes fully accessible.

        29.     Plaintiff is also a “tester” for the purposes of asserting basic civil rights

and monitoring, ensuring, and determining whether defendants’ place of public

accommodation is fully accessible.

        30.     Plaintiff intends to patronize the defendants’ place of public

                                               12
        Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 13 of 22



accommodation several times a year as “tester” to monitor, ensure, and determine

whether defendants’ place of public accommodation is fully accessible.

                         FIRST CAUSE OF ACTION
        (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

       31.     Plaintiff realleges and incorporates by reference all allegations set forth in

this Complaint as if fully set forth herein.

       32.     Plaintiff is substantially limited in the life activity of both walking and

body motion range and thus has a disability within the meaning of the ADA. As a direct

and proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and

also has restricted range of motion.

       33.     The ADA imposes joint and several liability on both the property owner

and lessee of a public accommodation. 28 C.F.R. 36.201(b).

       34.     Under the ADA, both the property owner and lessee are liable to the

plaintiff and neither can escape liability by transferring their obligations to the other by

contract (i.e. lease agreement). 28 C.F.R. 36.201(b).

       35.     Defendants have and continue to subject plaintiff to disparate treatment by

denying plaintiff full and equal opportunity to use their place of public accommodation

all because plaintiff is disabled. Defendants’ policies and practices have disparately

impacted plaintiff as well.

       36.     By failing to comply with the law, defendants have articulated to disabled

persons such as the plaintiff that they are not welcome, objectionable and not desired as

patrons of their public accommodation.

       37.     Defendants have discriminated against the plaintiff by designing and/or

constructing a building, facility and place of public accommodation that is not readily


                                               13
        Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 14 of 22



accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

       §12183(a)(1).

       38.     Defendants’ place of public accommodation is not fully accessible and

fails to provide an integrated and equal setting for the disabled, all in violation of 42

U.S.C. §12182(b)(1)(A) and 28 C.F.R. § 36.203.

       39.     Upon making alterations to their public accommodation, defendants failed

to make their place of public accommodation accessible to plaintiff to the maximum

extent feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

       40.     Upon making these alterations to the primary function areas, defendants

failed to make the paths of travel to the primary function areas accessible to plaintiff, in

violation of 28 C.F.R. § 36.403.

       41.     28 C.F.R. § 36.406(5) requires defendants to make the facilities and

elements of their noncomplying public accommodation accessible in accordance with the

2010 Standards.

       42.     Defendants failed to make all readily achievable accommodations and

modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

readily achievable to make defendants’ place of public accommodation fully accessible.

       43.     By failing to remove the barriers to access where it is readily achievable

to do so, defendants have discriminated against plaintiff on the basis of disability in

violation of § 302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a),

(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

       44.     In the alternative, defendants have violated the ADA by failing to provide

       plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R.

                                              14
        Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 15 of 22



§ 36.305.

       45.     Defendants’ failure to remove the barriers to access constitutes a pattern

and practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

       C.F.R § 36.101 et. seq.

       46.     Defendants have and continue to discriminate against plaintiff in violation

of the ADA by maintaining and/or creating an inaccessible public accommodation.



                     SECOND CAUSE OF ACTION
        (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)


       47.     Plaintiff realleges and incorporates by reference all allegations set forth in

this Complaint as if fully set forth herein.

       48.     Plaintiff suffers from various medical conditions that separately and

together prevent the exercise of normal bodily functions in plaintiff; in particular, the life

activities of both walking and body motion range. Plaintiff therefore suffers from a

disability within the meaning of the Executive Law § 296(21).

       49.     Defendants have and continue to subject plaintiff to disparate treatment by

denying plaintiff equal opportunity to use their place of public accommodation all

because plaintiff is disabled.

       50.     Defendants discriminated against plaintiff in violation of New York State

Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

accommodation. Each of the defendants have aided and abetted others in committing

disability discrimination.

       51.     Defendants have failed to make all readily achievable accommodations

and modifications to remove barriers to access in violation of Executive Law §

                                               15
        Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 16 of 22



296(2)(c)(iii).

        52.       In the alternative, defendants have failed to provide plaintiff with

reasonable alternatives to barrier removal as required in violation of Executive Law §

296(2)(c)(iv).

        53.       It would be readily achievable to make defendants’ place of public

accommodation fully accessible.

        54.       It would not impose an undue hardship or undue burden on defendants to

make their place of public accommodation fully accessible.

        55.       As a direct and proximate result of defendants' unlawful discrimination in

violation of New York State Executive Law, plaintiff has suffered, and continues to

suffer emotional distress, including but not limited to humiliation, embarrassment, stress,

and anxiety.

        56.       Plaintiff has suffered and will continue to suffer damages in an amount to

be determined at trial.



                             THIRD CAUSE OF ACTION
      (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                     NEW YORK)
         57. Plaintiff realleges and incorporates by reference all allegations set forth in

 this Complaint as if fully set forth herein.

         58.      Plaintiff suffers from various medical conditions that separately and

 together, impair plaintiff’s bodily systems - in particular, the life activity of both

 walking and body motion range -and thus plaintiff has a disability within the meaning

 of the Administrative Code § 8-102(16).

         59.      The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”),


                                                16
        Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 17 of 22



 also known as Local Law 85, clarified the scope of the Administrative Code in relation

to the New York City’s Human Rights Law. The Restoration Act confirmed the

legislative intent to abolish “parallelism” between the Administrative Code and the

Federal and New York State anti-discrimination laws by stating as follows:

         The provisions of this title shall be construed liberally for the accomplishment

         of the uniquely broad and remedial purposes thereof, regardless of whether

         federal or New York State civil and human rights laws, including those laws

         with provisions comparably-worded to provisions of this title, have been so

         construed.

         Restoration Act § 7 amending Administrative Code §8-130 (emphasis added).

 The Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent

 possible.

         60. Defendants have and continue to subject plaintiff to disparate treatment

 and disparate impact by directly and indirectly refusing, withholding, and denying the

 accommodations, advantages, facilities, and privileges of their place of public

 accommodation all because of disability in violation of the Administrative Code § 8-

 107(4). Each of the defendants have aided and abetted others in committing disability

 discrimination.

         61.   Defendants have discriminated, and continue to discriminate, against

 plaintiff in violation of the Administrative Code § 8-107(4) by designing, creating

 and/or maintaining an inaccessible commercial facility/space.

         62.   Defendants have subjected, and continue to subject, plaintiff to disparate

 treatment by directly and indirectly refusing, withholding, and denying the

 accommodations, advantages, facilities, and privileges of their commercial

                                            17
      Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 18 of 22



facility/space all because of disability in violation of the Administrative Code § 8-

107(4).

          63.   In violation of Administrative Code § 8-107(6), defendants have and

continue to, aid and abet, incite, compel or coerce each other in each of the other

defendants’ attempts to, and in their acts of directly and indirectly refusing,

withholding, and denying the accommodations, advantages, facilities, and privileges of

their commercial facility/space and the place of public accommodation therein, all

because of disability, as well as other acts in violation of the Administrative Code.

          64.   Defendants discriminated against plaintiff in violation of the

Administrative Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an

inaccessible public accommodation.

          65.   As a direct and proximate result of defendants' unlawful discrimination in

violation of the Administrative Code, plaintiff has suffered, and continues to suffer

emotional distress, including but not limited to humiliation, stress, and embarrassment.

          66. Upon information and belief, defendants’ long-standing refusal to make

their place of public accommodation fully accessible was deliberate, calculated,

egregious, and undertaken with reckless disregard to plaintiff’s rights under the

Administrative Code.

          67.   By failing to comply with the law in effect for decades, defendants have

articulated to disabled persons such as the plaintiff that they are not welcome,

objectionable and not desired as patrons of their public accommodation.

          68.   Defendants engaged in discrimination with willful or wanton negligence,

and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct

so reckless as to amount to such disregard for which plaintiff is entitled to an award of

                                             18
        Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 19 of 22



 punitive damages pursuant to Administrative Code § 8-502.

         69.   By refusing to make their place of public accommodation accessible,

 defendants have unlawfully profited from their discriminatory conduct by collecting

 revenue from a non-compliant space and pocketing the money that they should have

 lawfully expended to pay for a fully compliant and accessible space. Defendants’

 unlawful profits plus interest must be disgorged.

         70.   Plaintiff has suffered and will continue to suffer damages in an amount to

 be determined at trial.

                          FOURTH CAUSE OF ACTION
       (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)
        71. Plaintiff realleges and incorporates by reference all allegations set in this

Complaint as if fully set forth herein.

       72.     Defendants discriminated against plaintiff pursuant to New York State

Executive Law.

       73.     Consequently, plaintiff is entitled to recover the monetary penalty

prescribed by Civil Rights Law §§ 40-c and 40-d for each and every violation.

       74.     Notice of this action has been served upon the Attorney General as

required by Civil Rights Law § 40-d.



                                     INJUNCTIVE RELIEF
       75.     Plaintiff will continue to experience unlawful discrimination as a result of

defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief

is necessary to order defendants to alter and modify their place of public accommodation

and their operations, policies, practices and procedures.

       76.     Injunctive relief is also necessary to make defendants' facilities readily

accessible to and usable by plaintiff in accordance with the above-mentioned laws.
                                             19
        Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 20 of 22



       77.     Injunctive relief is further necessary to order defendants to provide

auxiliary aids or services, modification of their policies, and/or provision of alternative

methods, in accordance with the ADA, Executive Law and the Administrative Code.

                                DECLARATORY RELIEF
       78.     Plaintiff is entitled to a declaratory judgment concerning each of the

accessibility violations committed by defendants against plaintiff and as to required

alterations and modifications to defendants’ place of public accommodation, facilities,

goods and services, and to defendants’ policies, practices, and procedures.

                   ATTORNEY’S FEES, EXPENSES AND COSTS
       79.     In order to enforce plaintiff’s rights against the defendants, plaintiff has

retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to

the ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and

Administrative Code § 8-502.

                                 PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully requests that the Court enter a judgment

against the defendants, jointly and severally, in favor of plaintiff that contains the

following relief:

                         i.    Enter declaratory judgment declaring that defendants

               have violated the ADA and its implementing regulations, Executive

               Law and Administrative Code and declaring the rights of plaintiff as to

               defendants' place of public accommodation, and defendants’ policies,

               practices and procedures;

                        ii.    Issue a permanent injunction ordering defendants to close

               and cease all business until defendants remove all violations of the ADA,

               the 1991 Standards or the 2010 Standards, Executive Law and

                                              20
       Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 21 of 22



             Administrative Code, including but not limited to the violations set forth

             above;

                       iii.   Retain jurisdiction over the defendants until the Court is

             satisfied that the defendants' unlawful practices, acts and omissions no

             longer exist and will not reoccur;

                       iv.    Award of compensatory damages in an amount to be

             determined at trial;

                        v.    Award plaintiff punitive damages in order to punish

             and deter the defendants for their violations of the Administrative

             Code of the City of New York;

                       vi.    Award reasonable attorney’s fees, costs and expenses

             pursuant to the Administrative Code;

                      vii.    Find that plaintiff is a prevailing party in this

             litigation and award reasonable attorney’s fees, costs and

             expenses pursuant to the ADA; and

                      viii.   For such other and further relief, at law or in equity, to

             which plaintiff may be justly entitled.


Dated: August 31, 2020

      Brooklyn, New York




                                             21
Case 1:20-cv-07150 Document 1 Filed 09/02/20 Page 22 of 22



                                  Respectfully submitted,


                                  GABRIEL A. LEVY, P.C.
                                  Attorney for Plaintiff
                                  415 Red Hook Lane, Ste. 6E
                                  Brooklyn, NY 11201
                                  (516) 287-3458

                                  By: /s/ Gabriel A. Levy, Esq.
                                  GABRIEL A. LEVY, ESQ (5488655)
                                  Glevyfirm@gmail.com




                            22
